                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

MANUEL BLANCO and LIXIS
QUINTOSA,

      Plaintiffs,

v.                                               CASE NO. 8:17-cv-2626-T-02SPF

BANK OF AMERICA, N.A.,

      Defendant.
                                          /

                                     ORDER

      Upon due consideration of Defendant’s Motion to Strike Jury Trial Demand

(Dkt. 64), Plaintiff’s response (Dkt. 71), and Defendant’s reply (Dkt. 76), the

Court concludes the motion should be granted.

      The mortgage executed by Plaintiffs in favor of Defendant contains the

following jury waiver provision:

             15. Jury Trial Waiver. The Borrower hereby waives
             any right to trial by jury in any action, proceeding, claim,
             or counterclaim, whether in contract or tort, at law or in
             equity, arising out of or in any way related to this
             Security Instrument or the Note.

Dkt. 64-1 at 16. Plaintiffs’ fraud claim falls within the scope of the waiver as any

claim “arising out of or in any way related to this” mortgage. See, e.g., Fleeger v.

Wachovia Bank, No. 5:12-cv-294-Oc-32PRL, 2013 WL 1760190, at *3 (M.D. Fla.
Apr. 24, 2013) and other cases cited in the motion (Dkt. 64 at 5). Plaintiffs have

failed to show that the waiver is anything other than knowing and voluntary. Nor

have they convinced this Court that Defendant waived its right to contest the jury

trial by waiting too long.1

        Accordingly, Defendant’s Motion to Strike Jury Trial Demand (Dkt. 64) is

granted. Plaintiff’s demand for a jury trial is hereby stricken. This case will

proceed to a bench trial set for the March 2020 trial term commencing March 2,

2020.

        DONE AND ORDERED at Tampa, Florida, on July 15, 2019.



                                            s/William F. Jung
                                          WILLIAM F. JUNG
                                          UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record


        1
         Defendant objected to the jury demand when the parties filed their joint case
management report. Dkt. 42. at 2. By doing so, Defendant did not consent to a trial by
jury. Cf. Affiliati Network, Inc. v. Wanamaker, 1:16-cv-24097, 2017 WL 7311893, at *3
(S.D. Fla. Aug. 21, 2017) (citing cases for proposition that signing case management
report containing jury trial election, without objection, amounts to consent); Roth v.
Nationstar Mortg., LLC, No. 2:15-cv-783-FtM-29MRM, 2016 WL 7473818, at *2 (M.D.
Fla. Dec. 29, 2016) (same). Moreover, Plaintiffs have not demonstrated how they will be
prejudiced. See Acciard v. Whitney, No. 2:07-cv-476-FtM-36DNF, 2011 WL 4902972
(M.D. Fla. Oct. 13, 2011) (granting motion to strike jury trial filed more than a year after
demand was made, and finding judicial economy promoted trying case before court).

                                             -2-
